 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   DAVID CODELL PRIDE, JR.,                           Case No.: 3:14-0414-JLS-DHB
     CDCR #G-39318,
12
                                       Plaintiff,       ORDER GRANTING DEFENDANT’S
13                                                      MOTION TO DISMISS FOURTH
                         vs.                            AMENDED COMPLAINT
14
15
     DR. STRAGA,                                        (ECF No. 56)
16
                                     Defendant.
17
18
19         David Codell Pride, Jr., (“Plaintiff”), currently incarcerated at the Richard J.
20   Donovan Correctional Facility (“RJD”), is proceeding pro se and in forma pauperis in this
21   civil rights action filed pursuant to 42 U.S.C. § 1983. In his Fourth Amended Complaint
22   (“FAC”), Plaintiff claims Defendant Dr. Straga was deliberately indifferent to his serious
23   medical needs in violation of his Eighth Amendment Rights. Currently before this Court
24   is Defendant Straga’s Motion to Dismiss Plaintiff’s FAC pursuant to Federal Rule of Civil
25   Procedure 12(b)(6). (“Mot.,” ECF No. 56.) On August 8, 2018, Plaintiff filed his
26   Opposition to which Defendant filed a Reply. (“Opp’n,” ECF No. 57; Reply, ECF No. 59.)
27   ///
28   ///
                                                    1
                                                                               3:14-0414-JLS-DHB
 1         Having carefully considered Defendant’s Motion, Plaintiff’s FAC, his Opposition,
 2   and Defendant’s Reply as submitted, the Court GRANTS Defendant’s Motion to Dismiss
 3   Plaintiff’s FAC pursuant to Rule 12(b)(6) (ECF No. 56) based on his failure to state an
 4   Eighth Amendment claim upon which section 1983 relief can be granted. Because the
 5   Court also finds Plaintiff’s Eighth Amendment claim could not be cured by alleging
 6   additional facts, the Court DENIES leave to amend as futile.
 7                                       BACKGROUND
 8         Plaintiff alleges that he is a “patient/prisoner in CDCR’s Extensive Mental Health
 9   Program (“EOP”) and is being treated with psychotherapy and psychotropic medications.”
10   See FAC at 3. Plaintiff claims he has “several serious medical conditions” including a
11   “ruptured/bulging disc, pinched nerves and chronic care needs for his neck, back, shoulder
12   and knee.” Id.
13         On February 24, 2009, Plaintiff began treatment for his medical conditions with Dr.
14   Straga. Id. at 4. Plaintiff alleges “for reasons unrelated to ‘medical care,’” Dr. Straga
15   stopped Plaintiff’s prescription for Tramadol which Plaintiff claims was “effective” for his
16   pain management. Id. Dr. Straga purportedly told Plaintiff that she was not going to
17   prescribe this medication to Plaintiff due to “alleged abuse of this medicine by ‘other’
18   prisoners.” Id.
19         Plaintiff was “eventually placed on the medication Neurontin” but claims that Dr.
20   Straga “should have known that Neurontin is not truly effective for most cases of
21   neuropathy.” Id. Plaintiff claims that using this medication for “neuropathic pain” is “off-
22   label” and “there is no evidence/documentation in the medical field to support its use.” Id.
23         On the first day that Plaintiff was examined by Dr. Straga, he claims she “asserted
24   that Plaintiff ‘would likely need’ a higher than average dose” of Neurontin due to his
25   weight. Id. at 5. Plaintiff “began to notify that the Neurontin was not providing any relief
26   from nerve pain.” Id. However, Plaintiff alleges Dr. Straga “disregarded this non-
27   effectiveness of Neurontin and would only increase it” for the following seventeen
28   months. Id.
                                                  2
                                                                                 3:14-0414-JLS-DHB
 1         Plaintiff claims he “began to have extreme adverse symptoms such as vision
 2   impairment, swollen limbs, dizziness, rashes, loss of coordination, etc.” Id. Plaintiff
 3   alleges that these “symptoms were noticed by a nurse” and this nurse told Plaintiff that
 4   these symptoms were “side-effects from the Neurontin.”              Id. at 5-6.    Dr. Straga
 5   “discontinued the Neurontin” on July 19, 2010. Id. at 6. When Plaintiff notified Dr. Straga
 6   of the symptoms, he alleges that Dr. Straga would “prescribe medications like creams,
 7   antacids, etc.” Id. Plaintiff claims Dr. Straga was deliberately indifferent to his medical
 8   needs because “Neurontin labels clearly call for stopping the use if the side-effects Plaintiff
 9   developed occurred.” Id. at 7.
10                                      LEGAL STANDARD
11         Under Federal Rule of Civil Procedure 12(b)(6), a party may file a motion to dismiss
12   on the grounds that a complaint “fail[s] to state a claim upon which relief can be granted.”
13   A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) “tests the legal
14   sufficiency of a claim.” Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001); Bryan v. City
15   of Carlsbad, 207 F. Supp. 3d 1107, 1114 (S.D. Cal. Mar. 20, 2018).
16         Because Rule 12(b)(6) focuses on the “sufficiency” of a claim rather than the claim’s
17   substantive merits, “a court may [ordinarily] look only at the face of the complaint to decide
18   a motion to dismiss,” Van Buskirk v. Cable News Network, Inc., 284 F.3d 977, 980 (9th
19   Cir. 2002), including the exhibits attached to it. See Fed. R. Civ. P. 10(c) (“A copy of a
20   written instrument that is an exhibit to a pleading is a part of the pleading for all
21   purposes.”); Hal Roach Studios, Inc. v. Richard Feiner & Co., Inc., 896 F.2d 1542, 1555
22   n.19 (9th Cir. 1990) (citing Amfac Mortg. Corp. v. Ariz. Mall of Tempe, Inc., 583 F.2d 426
23   (9th Cir. 1978) (“[M]aterial which is properly submitted as part of the complaint may be
24   considered” in ruling on a Rule 12(b)(6) motion to dismiss). However, exhibits that
25   contradict the claims in a complaint may fatally undermine the complaint’s allegations.
26   See Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir. 2001) (a plaintiff can
27   “plead himself out of a claim by including . . . details contrary to his claims”) (citing
28   Steckman v. Hart Brewing, Inc., 143 F.3d 1293, 1295-96 (9th Cir. 1998) (courts “are not
                                                    3
                                                                                    3:14-0414-JLS-DHB
 1   required to accept as true conclusory allegations which are contradicted by documents
 2   referred to in the complaint.”)); see also Nat’l Assoc. for the Advancement of
 3   Psychoanalysis v. Cal. Bd. of Psychology, 228 F.3d 1043, 1049 (9th Cir. 2000) (courts
 4   “may consider facts contained in documents attached to the complaint” to determine
 5   whether the complaint states a claim for relief).
 6           “To survive a motion to dismiss, a complaint must contain sufficient factual matter,
 7   accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,
 8   556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570
 9   (2007)); Villa v. Maricopa Cty., 865 F.3d 1224, 1228-29 (9th Cir. 2017). A claim is facially
10   plausible “when the plaintiff pleads factual content that allows the court to draw the
11   reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556
12   U.S. at 678. Plausibility requires pleading facts, as opposed to conclusory allegations or
13   the “formulaic recitation of the elements of a cause of action,” Twombly, 550 U.S. at 555,
14   which rise above the mere conceivability or possibility of unlawful conduct. Iqbal, 556
15   U.S. at 678-79; Somers v. Apple, Inc., 729 F.3d 953, 959-60 (9th Cir. 2013). “Threadbare
16   recitals of the elements of a cause of action, supported by mere conclusory statements, do
17   not suffice.” Iqbal, 556 U.S. at 678. While a pleading “does not require ‘detailed factual
18   allegations,’” Rule 8 nevertheless “demands more than an unadorned, the defendant-
19   unlawfully-harmed-me accusation.” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at
20   555).
21           Therefore, “[f]actual allegations must be enough to raise a right to relief above the
22   speculative level.” Twombly, 550 U.S. at 555. “Where a complaint pleads facts that are
23   merely consistent with a defendant’s liability, it stops short of the line between possibility
24   and plausibility of entitlement to relief.” Iqbal, 556 U.S. at 678 (citation and quotes
25   omitted); accord Lacey v. Maricopa Cnty., 693 F.3d 896, 911 (9th Cir. 2012) (en banc).
26   “In sum, for a complaint to survive a motion to dismiss, the non-conclusory ‘factual
27   content,’ and reasonable inferences [drawn] from that content, must be plausibly suggestive
28   ///
                                                    4
                                                                                     3:14-0414-JLS-DHB
 1   of a claim entitling the plaintiff to relief.” Moss v. United States Secret Serv., 572 F.3d
 2   962, 969 (9th Cir. 2009) (quoting Iqbal, 556 U.S. at 678).
 3                                          DISCUSSION
 4   I.    Eighth Amendment – Inadequate Medical Care Claims
 5          Only “deliberate indifference to serious medical needs of prisoners constitutes the
 6   unnecessary and wanton infliction of pain . . . proscribed by the Eighth Amendment.”
 7   Estelle v. Gamble, 429 U.S. 97, 103, 104 (1976) (citation and internal quotation marks
 8   omitted). “A determination of ‘deliberate indifference’ involves an examination of two
 9   elements: (1) the seriousness of the prisoner’s medical need and (2) the nature of the
10   defendant’s response to that need.” McGuckin v. Smith, 974 F.2d 1050, 1059 (9th Cir.
11   1991), overruled on other grounds by WMX Techs., Inc. v. Miller, 104 F.3d 1133 (9th Cir.
12   1997) (en banc) (quoting Estelle, 429 U.S. at 104); see also Wilhelm v. Rotman, 680 F.3d
13   1108, 1113 (9th Cir. 2012); Jett v. Penner, 439 F.3d 1091, 1096 (9th Cir. 2006).
14         First, “[b]ecause society does not expect that prisoners will have unqualified access
15   to health care, deliberate indifference to medical needs amounts to an Eighth Amendment
16   violation only if those needs are ‘serious.’” Hudson v. McMillian, 503 U.S. 1, 9 (1992),
17   citing Estelle, 429 U.S. at 103-104. “A ‘serious’ medical need exists if the failure to treat
18   a prisoner’s condition could result in further significant injury or the ‘unnecessary and
19   wanton infliction of pain.’” McGuckin, 914 F.2d at 1059 (quoting Estelle, 429 U.S. at
20   104). “The existence of an injury that a reasonable doctor or patient would find important
21   and worthy of comment or treatment; the presence of a medical condition that significantly
22   affects an individual’s daily activities; or the existence of chronic and substantial pain are
23   examples of indications that a prisoner has a ‘serious’ need for medical treatment.” Id.,
24   citing Wood v. Housewright, 900 F.2d 1332, 1337-41 (9th Cir. 1990); Hunt v. Dental Dept.,
25   865 F.2d 198, 200-01 (9th Cir. 1989).
26         Here, Dr. Straga does not argue that Plaintiff has failed to allege facts to plausibly
27   show that his medical needs were ‘serious,’ and the Court finds Plaintiff’s FAC is
28   sufficiently pleaded in this regard. See e.g Amason v. Wedell, No. 2:12-CV-0388 KJN P,
                                                   5
                                                                                   3:14-0414-JLS-DHB
 1   2014 WL 2987695, at *3 (E.D. Cal. July 1, 2014) (assuming prisoner’s “cellulitis,
 2   neuropathy, leg, foot, and ankle swelling and pain” were sufficiently serious medical needs
 3   under the Eighth Amendment).
 4         Therefore, the Court must next decide whether Plaintiff’s FAC further contains
 5   sufficient “factual content” to show that Dr. Straga acted with “deliberate indifference” to
 6   his needs. McGuckin, 914 F.2d. at 1060; see also Jett, 439 F.3d at 1096; Iqbal, 556 U.S. at
 7   678. “Deliberate indifference is a high legal standard.” Toguchi v. Chung, 391 F.3d 1051,
 8   1060 (9th Cir. 2004).
 9         While Plaintiff claims Straga “disregarded the non-effectiveness of Neurontin” and
10   provided a “course of treatment” which was “medically unacceptable,” FAC at 6, his
11   pleading lacks the “further factual enhancement” which demonstrates that Dr. Straga’s
12   “purposeful act[s] or failure[s] to respond to [his] pain or possible medical need,” or any
13   “harm caused by [this] indifference.” Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at
14   557); Wilhelm, 680 F.3d at 1122 (citing Jett, 439 F.3d at 1096). Indeed, Plaintiff’s pleading
15   offers only the type of “labels and conclusions” or “formulaic recitation[s] of the elements
16   of a[n] [Eighth Amendment] cause of action that will not do.” Iqbal, 662 U.S. at 678 (citing
17   Twombly, 550 U.S. at 555.)
18         Inadvertent failures to provide adequate medical care, mere negligence or medical
19   malpractice, delays in providing care (without more), and differences of opinion over what
20   medical treatment or course of care is proper, are all insufficient to constitute an Eighth
21   Amendment violation. Gamble, 429 U.S. at 105-07; Sanchez v. Vild, 891 F.2d 240, 242
22   (9th Cir.1989); Shapley v. Nev. Bd. of State Prison Comm’rs, 766 F.2d 404, 407 (9th Cir.
23   1985). “Medical malpractice does not become a constitutional violation merely because
24   the victim is a prisoner.” Gamble, 429 U.S. at 106; see, e.g., Anderson v. County of Kern,
25   45 F.3d 1310, 1316 (9th Cir. 1995); McGuckin, 974 F.2d at 1050; Broughton v. Cutter
26   Laboratories, 622 F.2d 458, 460 (9th Cir. 1980). Even gross negligence is insufficient to
27   establish deliberate indifference to serious medical needs. See Wood v. Housewright, 900
28   F.2d 1332, 1334 (9th Cir. 1990). Instead, Plaintiff must allege that “the course of treatment
                                                   6
                                                                                  3:14-0414-JLS-DHB
 1   the doctors chose was medically unacceptable under the circumstances’ and that the
 2   defendants ‘chose this course in conscious disregard of an excessive risk to [his] health.’”
 3   Hamby v. Hammond, 821 F.3d 1085, 1092 (9th Cir. 2016) (citations omitted).
 4         Plaintiff alleges in his FAC that “there is no evidence/documentation in the medical
 5   field to support” the use of Neurontin for his medical condition. FAC at 4. Plaintiff cites
 6   to Smith v. Adam, 2013 WL 1283478 (N.D. Cal. 2014) to support his contention that
 7   “Neurontin provides questionable benefits and can increase the potential harmful side
 8   effects for the patient.” Id. In Smith, the district court, in finding that defendants were
 9   entitled to summary judgment on the plaintiff’s Eighth Amendment claims, relied on a
10   declaration of a prisoner’s treating physician in which he stated “that it is CDCR practice
11   ‘to not prescribe medications for off-label use unless there is a documented evidence based
12   need.’” Id. at * 3. This treating physician also attached a medical article published in May
13   of 2010 that concluded the “off label” use of Neurontin had “questionable benefit and can
14   increase the potential for harmful side effects for the patient.” Id. These facts do not
15   demonstrate that the manner in which Dr. Straga is alleged to have prescribed Neurontin
16   to Plaintiff was “medically unacceptable.” Hamby, 821 F.3d at 1092. As the Court
17   informed Plaintiff in the previous Order dismissing his Third Amended Complaint,
18   “Plaintiff’s reliance on this one case sweeps too broadly.” See Apr. 10, 2018 Order, ECF
19   No. 51 at 8.
20         The one case Plaintiff cites indicates that there was one medical report in May of
21   2010 indicating that Neurontin may be ineffective for treating Plaintiff’s condition. It does
22   appear that the CDCR restricted the use of Neurontin for use in treating Plaintiff’s
23   condition in 2011. See Haney v. Nagalama, No. 11-cv-1218-MCE-CMK-P WL 4482866,
24   at *1 (E.D. Cal. Aug. 20, 2013); Johnson v. Sepulveda, No. 11-cv-6693-JST (PR), at *1-3
25   (N.D. Cal. Sept. 23, 2013). Plaintiff alleges that he was prescribed Neurontin from
26   February 24, 2009 to July of 2010. See FAC at 5. Plaintiff lists just one study published
27   only three months prior to the time that Dr. Straga stopped prescribing the medication to
28   him to support his claim that Dr. Straga’s treatment of him was medically unacceptable.
                                                   7
                                                                                  3:14-0414-JLS-DHB
 1   The CDCR did not restrict the use of Neurontin until after Plaintiff stopped taking the
 2   medication.
 3           To the extent Plaintiff continues to object to the decision by Dr. Straga to prescribe
 4   Neurontin, his difference of opinion still “does not amount to deliberate indifference.”
 5   Snow, 681 F.3d at 987 (citing Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir. 1989)); Wilhelm,
 6   680 F.3d at 1122-23. While he has been provided an opportunity to do so, Plaintiff’s FAC
 7   still fails to allege facts sufficient to “show that the course of treatment [Dr. Straga] chose
 8   was medically unacceptable under the circumstances,” or that she acted “in conscious
 9   disregard of an excessive risk to [his] health.” Snow, 681 F.3d at 988 (citation and internal
10   quotations omitted). In fact, Plaintiff alleges that he informed Dr. Straga of the side effects
11   he was experiencing due to Neurontin but he also alleges that Dr. Straga would prescribe
12   medication “when Plaintiff notified her of symptoms and continued pain.” FAC at 6. Thus,
13   the Court finds there are no facts that Dr. Straga chose the treatment prescribed to Plaintiff
14   in “conscious disregard of an excessive risk to [Plaintiff’s] health.” Hamby, 821 F.3d at
15   1092.
16           Based on the above, the Court finds that Plaintiff’s FAC contains no facts sufficient
17   to show that Dr. Straga acted with deliberate indifference to his plight by “knowing of and
18   disregarding an[y] excessive risk to his health and safety,” or choosing any “medically
19   unacceptable” course of treating his medical condition in conscious disregard to his health.
20   See Farmer, 511 U.S. at 837; Snow, 681 F.3d at 988.
21           Accordingly, the Court GRANTS Defendant Straga’s Motion to Dismiss Plaintiff’s
22   Fourth Amendment Complaint for failing to state a claim upon which relief may be granted.
23   II.     Leave to Amend
24           Although leave to amend is liberally granted if a pleading can possibly be cured by
25   additional factual allegations, Doe v. United States, 58 F.3d 494, 497 (9th Cir. 1995),
26   “[d]ismissal without leave to amend is proper if it is clear that the complaint could not be
27   saved by amendment.” Kendall v. Visa U.S.A., Inc., 518 F.3d 1042, 1051 (9th Cir. 2008).
28   ///
                                                    8
                                                                                    3:14-0414-JLS-DHB
 1          Because Plaintiff has already been granted leave to amend his pleading twice, see
 2   ECF Nos. 43, 51, the Court finds further amendment would be futile. See Cervantes v.
 3   Countrywide Home Loans, Inc., 656 F.3d 1034, 1041 (9th Cir. 2011); Ferdik v. Bonzelet,
 4   963 F.2d 1258, 1261 (9th Cir. 1992) (finding district court’s discretion to deny leave to
 5   amend is particularly broad where it has afforded plaintiff one or more opportunities to
 6   amend, but to no avail); Harper v. Schwarzenegger, 613 F. App’x 648 (9th Cir. 2015).
 7   III.   Conclusion
 8          Accordingly, the Court GRANTS Defendant Straga’s Motion to Dismiss Plaintiff’s
 9   Fourth Amended Complaint for failing to state a claim pursuant to Fed. R. Civ. P. 12(b)(6)
10   (ECF No. 56) and DENIES further leave to amend as futile.
11          The Clerk shall enter judgment accordingly and close the file.
12          IT IS SO ORDERED.
13   Dated: January 30, 2019
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  9
                                                                               3:14-0414-JLS-DHB
